Case 2:20-cv-00287-MJH Document 1-1 Filed 02/26/20 Page 1 of 5

y At

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the
District of

Division
Case No. 29-23 t

{Qeayisn Wc C oN \ f ( -Y) ¢ (to be filled in by the Clerk’s Office)

Plaintiff(s)
(Write the fn name of each plaintiff who is filing this complaint. ot.
If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) Yes [_]No

please write “see attached” in the space and attach an additional
page with the full list of names.)

dcborah Kank Sucre Qevelyp
May lea) Ape gake jYeC4 Or Naavyey

eeu Oe K s\nuva An

)

)

Defendant(s) 9 )
ejenaant(s )
)

)

 

RECEIVED

(Write the full name of each defendant who is being sued. If the ep 20
names of all the defendants cannot fit in the space above, please FEB " 6 20

write “see attached” in the space and attach an additional page . CLERK, U.S. DISTRICT COURT
with the full list of names.) WEST. DIST OF PENNSYLVANIA

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

ee ame Olas jon WCCO

Street Address lAGG | I Ne nary 2 val

City and County R, ts lou rah CG [] [leah eA

State and Zip Code Vr A. | oS a o | v

Telephone Number YU | ‘ay 6 BQ 54 Qs

E-mail Address “Ty Winn of er J on Opn meri|s COYN

 

 

 

 

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page 1 of 5
Case 2:20-cv-00287-MJH Document 1-1 Filed 02/26/20 Page 2 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Nem Aeloran Kare

 

 

 

 

Job or Title (if known) D1 VC (tar\|

Street Address

City and County

State and Zip Code

Telephone Number OK CY | U

 

U\2.
E-mail Address (if known) OS Kar Oh Marg @SKOR Gov

Defendant No. 2

 

 

 

 

Name are gory Nanny
Job or Title (if known) J Svat Qe A 2a
Street Address

City and County

State and Zip Code

 

Telephone Number (4 | ¥ 6E% 4 \S
E-mail Address (if known) G V2 gor. Ney AWW @eeoL. aoe

 

Defendant No. 3

Name MarlcaT. Ret Cpe
Job or Title (known) Su Div \
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

 

E-mail Address (if known)

| Cgarree tec.

 

Defendant No. 4

Name “Juana Corba

Job or Title (if known) WVes a OAXsT
Street Address V

 

City and County
State and Zip Code

Telephone Number U, | a NSS C4 \ (>
E-mail Address (if known) \\ ACY te, ‘ De, rv beir@ eL9OC. Gov

 

 

Page 2 of 5
Case 2:20-cv-00287-MJH Document 1-1 Filed 02/26/20 Page 3 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

il.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff,

What basis for federal court jurisdiction? (check all that apply)

Federal question [| Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Vmbvue Vewaags

B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of

 

(foreign nation)

 

4 Page 3 of 5
Case 2:20-cv-00287-MJH Document 1-1 Filed 02/26/20 Page 4 of 5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake-is more than $75,000, not counting interest and costs of court, because (explain):

 

% GOD 206, 000-6 Puntave Oomaca s

Tid. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
. Qe he dates and places of that involvement or conduct. -If more than one claim is asserted, number each claim and
owl rite a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed,

Cry OO? AERO 11 eA YO Condttk Madiahosn Over emcnil: Aber
60 (He ASKach Wes 1 Suppasel fo Re in RUSE MNCClonalds Fook
ee: OoViv CA \L Row to ¢ LS Car be My Coon any. cAane\ds
BK omcalsfi-e Fer Nyy Fe Cons. Medenalds told Fra eeoc \ WULF
d scvad ey TRIM. RE oh HE Wire ory at
ON KNOT
goat? BEE Soper sors GV RI poking (Vicllncel as well

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages. Benen Lo Conduct medi at\ OY)" Trova

WWeStriqdiseT
emonl ecoc Ut Mc aannras Lave sue 4 Year bo

~medonaas adéeleked MY Clectron\
reA\ bo MY Complawes cd ne ‘ we dur |
Time Cards ; Te Wak WALKS Fr LaACh IMC ‘

WAS Gred oer He Chon wes Sexual la rqas te

WS Cor Wm.
HCADMAIAS Fold @OOC Hoes | AeNEC Wor Lec Coo 1M
(@ Harn nnn car \ S Aes Oe \DOENG eid vu

  
    
 
 

errdanes

 

Page 4 of 5
Case 2:20-cv-00287-MJH Document 1-1 Filed 02/26/20 Page 5of5

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements.of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: “) | ay | ao ad

 

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Wociam Luna

Dajan MCCOw\

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
